Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 6/19/2019. Claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 7/22/2019, 1/29/2020 and 6/8/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings received 6/19/2019 and 10/1/2019 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3  of U.S. Patent No. 10671749. Although the the limitations in claims 1, 15 and 19 of the instant applciation are included in claims 1-3 or 12-14 and are therefore anticipated by claims 1-3 or 12-14 of the patent.
Claims 12-14 of the instant application are also rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-3, 12-14 of patent  10671749.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claims 1, 15 and 19 and their respective dependent claims recite “the user” in the limitation “transmitting user interface .... account information associated with the user”; “the user” lacks antecedent basis and renders claims indefinite. For examination purpose, the limitation will be considered as “a user”.
The claims also recite two instances of “user interface” (e.g. lines 5 and 25 in claim 1) rendering the instance of “the user interface” (e.g line 25 in claim 1) indefinite. The examiner recommends amending the claims to recite “a first user interface”, “a second user interface” ...
Claims 1-19 recite “API token” without an explicit definition of the acronym “API”, rendering the claims indefinite. For examination purposes, the acronym “API” is considered to mean “Application Programming Interface”.
Additionally, claims 5-6, 17-18 recite “the selected third party”, it is unclear whether that limitation refers to “selection of a third-party entity...” (e.g. lines 11-12 in claim 1) or to “selectively sharing ... one or more third parties”.
Correction or clarification is kindly requested.

Allowable Subject Matter
Regarding claim 1, Parab et al., (US 20170359346) discloses
A computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising ([0126]: computer implementing the method): transmitting user interface data to a user computing device ([0052]: entitlement system is accessible via user device browser or via an app on the user device), the user interface data configured to depict a permissions interface element that is selectable to indicate authorization to access account information associated with the user ([00114]: entitlement system receiving, from the user computing device, authorization to access account information associated with the user ([0079][0080][0103]: user provides credential or token to the entitlement system to access user profile, services and features associated with the user); in response to receiving the authorization to access account information associated with the user, receiving, from the user computing device, selection of a third-party entity from a plurality of third-party entities indicated in a user interface on the user computing device ([0093][0104]: user may be associated with multiple accounts associated with providers (third-party);  Fig. 5 shows 2 accounts, each associated with services, although a selection of a particular account is not explicitly disclosed, user provides credentials to access a particular service linked to an account or service provider, implicitly selecting the wanted account accessible thru the app or browser) ; receiving credentials for accessing account information associated with the user at the selected third-party entity; identifying an API token associated with the selected third-party entity ([0104]: receive credentials to access an account/service, storing token or authorization data received from provider); 
Parab et al. do no teach: 
transmitting to an online address associated with a system in electronic communication with the selected third-party entity, the API token and the credentials; receiving, via the system, indicators of one or more accounts of the user with the selected third-party entity; receiving, from the user computing device, selection of an account of the one or more financial accounts; accessing, via a secure communication session initiated with the API token, a plurality of data items of the selected account of the user at the third-party entity; transmitting user interface data to the user computing device, the user interface data configured to depict a user interface on a display of the user computing device, the user interface including one or more interactive elements selectable to indicate authorized uses of the data items by the computing system; receiving, from the user computing device, selection of authorized uses of the data items; and selectively sharing, based on the authorized uses of the data items, the data items with one or more third parties.  

Other relevant prior arts:
Chitalia et al 20190019185 disclose providing a user interface displaying a list of accounts for selection by a user, and authentications options cookies, OTP ... user sends authentication data to a server, which retrieves a previously stored token and transmit to a resource provider.
Malatesha et al 20180176267 disclose a collaboration manager allowing  user on differentr third-parties  services to collaborate, meet ., using a single wrapper API .
Mogaki 20130007891 disclose a user login into a multitenant service, selecting a service, providing an authentication token to an access control service, which validate the authentication token, and in response, executing an API for accessing resource.
Solapurkar “Building Secure Healthcare Services Using OAuth 2.0 and JSON Web Token in IOT Cloud Scenario”, IEEE, 2016 discloses the use of access token 

Claims 1, 15 and 19 recite allowable matter. No prior art of the record, alone or in combination with other prior art of the record disclose:
A computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising: transmitting user interface data to a user computing device, the user interface data configured to depict a permissions interface element that is selectable to indicate authorization to access account information associated with the user; receiving, from the user computing device, authorization to access account information associated with the user; in response to receiving the authorization to access account information associated with the user, receiving, from the user computing device, selection of a third-party entity from a plurality of third-party entities indicated in a user interface on the user computing device; receiving credentials for accessing account information associated with the user at the selected third-party entity; identifying an API token associated with the selected third-party entity; transmitting to an online address associated with a system in electronic communication with the selected third-party entity, the API token and the credentials; receiving, via the system, indicators of one or more accounts of the user with the selected third-party entity; receiving, from the user computing device, selection of an account of the one or more financial accounts; accessing, via a secure communication session initiated with the API token, a plurality of data items of the selected account of the user at the third-party entity; transmitting user interface data to the user computing device, the user interface data configured to depict a user interface on a display of the user computing device, the user interface including one or more interactive elements selectable to indicate authorized uses of the data items by the computing system; receiving, from the user computing device, selection of authorized uses of the data items; and selectively sharing, based on the authorized uses of the data items, the data items with one or more third parties, as recited in claims 1, and substantially in claims 15 and 19. 

Therefore, claims 1, 15 and 19 are allowable. Claims 2-14 and 16-18 dependent respectively from claims 1 and 15, are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        6/17/2021